Citation Nr: 0844186	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-00 309A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 20% for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July to August 1992, and 
from March 1995 to June 1998.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an October 2002 rating action that 
granted service connection for a low back disability and 
assigned a 10% rating from April 2002.  Because the claim for 
a higher initial rating involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized it in light of the distinction noted 
by the U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).     

By rating action of February 2006, the RO assigned an initial 
20% rating for the veteran's low back disability from April 
2002.

By decision of December 2007, the Board remanded the issue on 
appeal to the RO for further development of the evidence and 
for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Medical evidence prior to 23 September 2002 does not show 
that the veteran's low back disability was manifested by 
chronic symptoms indicative of severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.

3.  Medical evidence since 23 September 2002 does not show 
that the veteran has qualifying incapacitating episodes due 
to low back disability over a 12-month period that require 
bed rest for at least 4 weeks but less than 6 weeks.

4.  Medical evidence prior to 26 September 2003 does not show 
that the veteran's low back disability resulted in chronic, 
severe limitation of lumbar spine motion, or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

5.  Medical evidence since 26 September 2003 does not show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20% for a low back 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40,  4.45, 4.71, 
4.71a, Diagnostic Codes 5237, 5243, 5292, 5293, 5295 (2002 
and 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In this case, a pre-rating April 2002 and post-rating 
February 2005, April 2006, and February and May 2008 RO 
letters informed the veteran and his representative of the 
VA's responsibilities to notify and assist him in his claim.  
The 2002 letter provided notice of what was needed to 
establish entitlement to service connection, and the 2005, 
2006, and 2008 letters provided notice of what was need to 
establish entitlement to a higher rating (evidence showing 
that a disability had gotten worse).  Thereafter, they were 
afforded opportunities to respond.  The Board finds that the 
veteran has thus received sufficient notice of the 
information and evidence needed to support each aspect of his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

The 2005, 2006, and 2008 RO letters also notified the veteran 
that the VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information and, if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
had received, what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get.  
The Board thus finds that the 2005, 2006, and 2008 RO letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior to and after the initial October 2002 rating action on 
appeal.  However, the Board finds that the delay in issuing 
the full 38 U.S.C.A. § 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  After the 
issuance of the 2005, 2006, and 2008 notice letters and 
providing the veteran additional opportunities to furnish 
information and/or evidence pertinent to the claim under 
consideration, the RO readjudicated it on the basis of all 
the evidence of record, as reflected in the July 2005, 
February 2006, and September 2008 Supplemental Statements of 
the Case (SSOCs).  Hence, the Board finds that any VA failure 
to fulfill VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.           See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2008).  
 
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the December 2003 
Statement of the Case and the September 2008 SSOC, and that 
this suffices for Dingess/Hartman.  The Court also held that 
the VA must provide information regarding the effective date 
that may be assigned; such notice was provided by letter of 
March 2006.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake,      22 Vet. App. 37 (2008), holding that, 
for an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  However, the 
VA General Counsel has held that Vazquez-Flores does not 
apply to appeals from initial rating actions, and 
accordingly, the VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103A (West 2002) as 
part of the appeals process, upon the filing of a timely 
Notice of Disagreement with the initial rating or effective 
date assigned following the grant of service connection.  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008), holding, as 
to the notice requirements for downstream earlier effective 
date claims following the grant of service connection, that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  In this case, neither the veteran nor 
his representative have alleged that his VCAA notice was 
inadequate.  See Goodwin, supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining available 
post-service private and VA medical records through 2008.  
The veteran was afforded comprehensive VA examinations in 
connection with his claim in 2002, 2005, and 2008; these 
reports are of record and have been considered in 
adjudicating this claim.  Significantly, the veteran and his 
representative have not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
a September 2008 statement, the veteran's representative 
stated that he had no further argument to advance in the 
veteran's claim.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of 2 ratings apply under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The veteran contends that his low back disability is more 
than 20% disabling.

Under former DC 5293 (as in effect prior to 23 September 
2002), moderate intervertebral disc syndrome (IVDS) with 
recurring attacks warranted a 20% rating. A 40% rating 
required severe IVDS, with recurring attacks and intermittent 
relief.  A 60% rating required pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 

The terms "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
the VA must evaluate all the evidence to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  

Considering the pertinent evidence prior to 23 September 2002 
in light of the criteria of former DC 5293, the Board finds 
that no more than moderate IVDS with recurring attacks was 
shown, thus warranting no more than a 20% rating during that 
period.

June 2002 VA examination showed mild pain on palpation of L4-
5 with painful but full range of motion of the lumbosacral 
spine.  There was no paravertebral muscle spasm, and deep 
tendon reflexes were 1+ and equal bilaterally.  Straight leg 
raising was negative, the veteran was able to walk on his 
toes and heels, and gait was normal.  X-rays revealed no 
evidence of spondylolysis or spondylolisthesis.  The 
vertebral body heights, alignment, and intervertebral disc 
spaces were preserved.  There was no evidence of significant 
degenerative changes.  The diagnoses included lower back 
strain in 1996, rule out herniated disc at the L4-5 level.  

July 2002 X-rays as interpreted by chiropractor J. H. 
reportedly revealed slight degenerative disc narrowing at L4-
5; degeneration of the apophyseal joint characterized by 
joint space narrowing, subchondral sclerosis, and 
osteophytes; and a suggested unilateral pars defect at L-5 on 
the left.  The impressions included L4-5 degenerative disc 
disease (DDD).        

Clearly, the 2002 findings provide no basis for more than the 
currently assigned schedular 20% rating under former DC 5293, 
as there simply is no evidence of the chronic symptoms 
required for a 40% rating, i.e. severe IVDS with recurring 
attacks and intermittent relief.

Effective 23 September 2002, IVDS (still rated under DC 5293) 
was to be evaluated by one of 2 alternative methods.  First, 
the disability could be rated on the basis of the total 
duration of incapacitating episodes over the previous 12 
months.  A 20% rating is warranted for incapacitating 
episodes of IVDS having a total duration of at least 2 weeks 
but less than 4 weeks during the past 12 months.  A 40% 
rating requires incapacitating episodes of IVDS having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60% rating requires 
incapacitating episodes of IVDS having a total duration of at 
least 6 weeks during the past 12 months.  Alternatively, IVDS 
could be rated by combining under 38 C.F.R. § 4.25 (2008) 
separate ratings for its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  For purposes 
of rating under former DC 5293, an incapacitating episode is 
a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician, and chronic 
orthopedic and neurologic manifestations mean orthopedic and 
neurological signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5293, Note (1) (2008).  

The pertinent evidence since 23 September 2002, namely, the 
findings from the 2003 examination, provide no basis for more 
than the currently assigned schedular 20% rating under former 
DC 5293.  

January 2003 ultrasound studies of the thoracic spine by S. 
P., M.D., revealed findings suggestive but not diagnostic for 
right T4-5 nerve root inflammation, and mild segmental 
myositis.  Findings in the lumbosacral spine included those 
consistent with bilateral L4-5 and L5-S1 nerve root 
inflammation, and facet inflammation at L3-4, L4-5, and L5-
S1, and myositis with mild to moderate posterior paraspinous 
spasm at L3-4, L4-5, and L5-S1.  The sacroiliac joints were 
normal.

Clearly, the findings from the 2003 examination provide no 
basis for more than the currently assigned schedular 20% 
rating under former DC 5293.  There simply is no evidence of 
the chronic symptoms required for a  40% rating, i.e. 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  There 
was no evidence that the veteran required bed rest prescribed 
by a physician.  

Under the applicable criteria of former DC 5292 (as in effect 
prior to 26 September 2003), moderate limitation of motion of 
the lumbar spine warranted a 20% rating.  A 40% rating 
required severe limitation of motion.  38 C.F.R. § 4.71a.

Under former DC 5289 (as in effect prior to 26 September 
2003), a 40% rating required favorable ankylosis of the 
lumbar spine.  A 50% rating required unfavorable ankylosis.  
38 C.F.R. § 4.71a. 

Under former DC 5295 (as in effect prior to 26 September 
2003), lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position warranted a 20% rating.  A 40% rating 
required severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a. 

Considering the pertinent evidence prior to 26 September 2003 
in light of the criteria of former DCs 5292 and 5295, the 
Board finds that no more than moderate limitation of lumbar 
spine motion with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position were shown, thus warranting no more than a 20% 
rating during that period.    

As noted above, June 2002 VA examination showed mild pain on 
palpation of L4-5 with painful but full range of motion of 
the lumbosacral spine.  There was no paravertebral muscle 
spasm, and the veteran was able to walk on his toes and 
heels.  Gait was normal, and X-rays revealed no evidence of 
spondylolysis or spondylolisthesis.  The vertebral body 
heights, alignment, and intervertebral disc spaces were 
preserved.  There was no evidence of significant degenerative 
changes.  The diagnoses included lower back strain in 1996, 
rule out herniated disc at the L4-5 level.  

July 2002 X-rays as interpreted by chiropractor J. H. 
reportedly revealed slight degenerative disc narrowing at L4-
5; degeneration of the apophyseal joint characterized by 
joint space narrowing, subchondral sclerosis, and 
osteophytes; and a suggested unilateral pars defect at L-5 on 
the left.  The impressions included L4-5 DDD.        

January 2003 ultrasound studies of the thoracic spine by S. 
P., M.D., revealed findings suggestive but not diagnostic for 
right T4-5 nerve root inflammation, and mild segmental 
myositis.  Findings in the lumbosacral spine included those 
consistent with bilateral L4-5 and L5-S1 nerve root 
inflammation, and facet inflammation at L3-4, L4-5, and L5-
S1, and myositis with mild to moderate posterior paraspinous 
spasm at L3-4, L4-5, and L5-S1.  The sacroiliac joints were 
normal.

In reaching this conclusion, the Board has considered the 
abovementioned clinical findings which show no evidence of 
the symptoms required for a 40% rating, i.e. severe lumbar 
limitation of motion, or severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Inasmuch as all clinical findings during this period 
reflect measurable range of lumbar spine motion, a rating 
under former     DC 5289 for ankylosis is not appropriate.

Effective 26 September 2003, the VA revised the criteria for 
rating all disabilities of the spine.  As there is no 
indication that the revised criteria are intended to have a 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new DCs, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 and          7-2003.

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria in the SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

Effective 26 September 2003, DC 5293 for IVDS was renumbered 
DC 5243, and DC 5295 was renumbered DC 5237.  The criteria 
for rating all spine disabilities, to include IVDS, are now 
set forth in a General Rating Formula for Diseases and 
Injuries of the Spine.  The revised criteria provide that 
IVDS is rated under the "incapacitating episode" 
methodology discussed above, or alternatively, under the 
General Rating Formula.  The formula provides that a 20% 
rating is assignable where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40% rating is 
assignable where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or for favorable ankylosis of the 
entire thoracolumbar spine.  A 50% rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100% rating requires unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243 (2008).  
Under the revised rating schedule, forward flexion to 90 
degrees, and extension, lateral flexion, and rotation to 30 
degrees each are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.

However, the pertinent evidence since September 2003 provides 
no basis for more than a 20% rating for the low back 
disability under either former DC 5292 or 5295, or revised DC 
5237 or 5243 of the General Rating Formula.  

June 2005 VA orthopedic examination showed tenderness on 
lumbosacral percussion.  The veteran had no bladder 
complaints, and bowel movements were normal.  Forward flexion 
of the lumbar spine was to 90 degrees, and extension, lateral 
bending, and rotation to 30 degrees each.  There was no 
postural abnormality.  There was low back spasm with bending.  
Sensory examination in the lumbar spine and deep tendon 
reflexes were 2/6 each, and the veteran was able to walk on 
toes and heels.  The diagnoses included L4-5 herniated disc, 
muscle spasm, and no degenerative changes     

June 2005 VA neurological examination showed some pain to 
deep palpation in the lumbar paraspinal musculature, and upon 
standing from a seated position.  The veteran could toe-, 
heel-, and tandem-walk.  Strength appeared grossly intact.  
Reflexes appeared grossly normal in the lower extremities 
bilaterally.  Sensory examination was relatively intact.  The 
diagnoses included low back strain.

On July 2008 VA examination, the veteran had no bladder or 
bowel complaints.  Current examination showed pain on 
palpation over L-4, L-5, and S-1 with painful and limited 
range of motion.  Forward flexion was to 75 degrees, 
extension to 10 degrees, and lateral bending and rotation to 
30 degrees each, bilaterally.  Deep tendon reflexes were 1+ 
and equal bilaterally, and straight leg raising was negative.  
The veteran was able to walk on toes and heels.  A review of 
previous X-rays indicated L4-5 DDD.  The diagnoses included 
chronic lumbosacral strain and      L4-5 DDD.    

Clearly, the evidence since September 2003 provides no basis 
for more than a     20% rating for the low back disability 
under former DC 5292, 5289, or 5295, as there was no evidence 
of the symptoms required for a 40% rating, i.e. severe lumbar 
limitation of motion, or severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Inasmuch as all clinical findings during this period 
reflect measurable range of lumbar spine motion, a rating 
under former DC 5289 for ankylosis is not appropriate.  

The evidence since 26 September 2003 also provides no basis 
for more than a     20% rating under revised DC 5237 or 5243 
of the General Rating Formula, inasmuch as forward flexion of 
the thoracolumbar spine limited to 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes of IVDS having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
required for a 40% rating have not been demonstrated.  In 
this regard, the Board notes the June 2005 VA neurological 
examiner's notation that the veteran had had numerous 
incapacitating episodes over the last 12 months that he had 
difficulty quantifying.  However, the physician opined that 
it was the significant functional loss secondary mainly to 
pain in the lower extremities that primarily affected the 
veteran.  In this regard, the Board notes that the veteran is 
separately service-connected for peripheral neuropathy of 
each lower extremity as secondary to his service-connected 
low back disability, and thus no radiculopathy or other 
symptomatology attributable thereto may be considered in 
evaluating the low back disability itself.  The July 2008 VA 
examiner specifically noted that the veteran had not had any 
incapacitating episodes related to his lower back condition 
during the past 12 months.

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
the assignment of the current 20% rating. June 2002 VA 
examination showed painful but full range of motion of the 
lumbosacral spine.  Although on June 2005 VA orthopedic 
examination the veteran complained of twice-monthly flare-ups 
of low back pain, and there was weakened motion against 
strong resistance of the lumbar spine, there was no 
additional loss of range of motion after repetitive movement.  
The June 2005 VA neurological examiner noted that it was 
mainly lower extremity pain endurance issues from repetitive 
use that caused the major functional impact on the veteran.  
However, as noted above, the veteran is separately service-
connected for peripheral neuropathy of each lower extremity 
as secondary to his service-connected low back disability, 
and thus no symptomatology attributable thereto may be 
considered in evaluating the low back disability itself.  The 
July 2008 VA examiner noted that the veteran had a problem 
only with lifting and bending, which caused a flare-up of low 
back pain, and his increased pain, easy fatigability, and 
lack of endurance resulted in only an additional 5-degree 
decrease of flexion and extension.  Hence, the record 
presents no basis for assignment of any higher rating based 
on DeLuca factors alone, inasmuch as functional impairment 
due to pain is contemplated by the current rating.

Under these circumstances, the record presents no basis for 
assignment of a higher rating for the veteran's low back 
disability under any former or revised applicable rating 
criteria at any time since the initial grant of service 
connection in 2002.

Additionally, the Board finds that there is no showing that, 
at any point since the initial grant of service connection in 
2002, the veteran's low back disability has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
veteran's symptoms and clinical findings as documented in 
medical reports from 2002 to 2008 do not objectively show 
that his low back disability alone markedly interferes with 
employment (i.e., beyond that contemplated in the assigned 
rating), or requires frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards, and the Board finds that a schedular 
rating for that disability is adequate in this case.  The 
June 2002 VA examination noted that the veteran had never had 
low back surgery.  The June 2005 VA examiners noted that the 
veteran's low back complaints affected his ability to work, 
but he continued to work in a physical job as a glazier, and 
the neurological examiner opined that it was the significant 
functional loss secondary mainly to pain in his lower 
extremities that primarily affected his ability to work.  
However, as noted above, the veteran is separately service-
connected for peripheral neuropathy of each lower extremity 
as secondary to his service-connected low back disability, 
and thus no symptomatology attributable thereto may be 
considered in evaluating the low back disability itself.  The 
July 2008 VA examiner noted no history of low back surgical 
treatment or hospital admissions, and also noted that the 
veteran's low back disability only mildly affected his 
activities of daily living, and that he was able to work as a 
corrections officer.  Hence, the Board concludes that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, inasmuch as 
the factual findings do not show distinct time periods from 
2002 to 2008 where the veteran's low back disability 
exhibited symptoms that would warrant different ratings under 
any former or revised applicable rating criteria, and that 
the claim for an initial rating in excess of 20% must thus be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

An initial rating in excess of 20% for a low back disability 
is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


